Citation Nr: 0943944	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include on the basis of exposure to herbicides.

2.  Entitlement to service connection for parathyroid 
irregularities, to include on the basis of exposure to 
herbicides.

3.  Entitlement to service connection for colon polyps, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction was subsequently 
transferred to the RO in Roanoke, Virginia.

In September 2009, the Veteran presented testimony at a 
Central Office Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the Veteran's claims file.  During the 
hearing, the Veteran indicated that he believed his claimed 
parathyroid irregularities and colon polyps are related to 
herbicide exposure.  He indicated that he understood the 
applicable laws and regulations, and the Board thus finds 
that no additional notification and adjudication is needed.  
The Board has adjusted its reviews of these claims 
accordingly.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

2.  Diabetes mellitus type II was not present in service or 
within one year of the Veteran's discharge from service, and 
is not etiologically related to service.

3.  Parathyroid irregularities were not present in service 
and are not etiologically related to service

4.  Colon polyps were not present in service and are not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred in or 
aggravated by service, or as due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Parathyroid irregularities were not incurred in or 
aggravated by service, or as due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Colon polyps were not incurred in or aggravated by 
service, or as due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in May 2007, prior to its initial 
adjudication of the claims.  Notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought was 
also included in this letter.  

The Board notes that service treatment records and pertinent 
VA and private medical records have been obtained.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claims, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claims.  In this regard, the Board notes 
that the report of the Veteran's separation examination from 
service shows that no evidence of the claimed disabilities 
were found at that time and there is no indication in the 
post-service medical evidence that any of these conditions 
are etiologically related to service or in-service exposure 
to Agent Orange.  It is also noteworthy that the Veteran has 
not alleged continuity of symptomatology of any of these 
diseases since service, as indicated in his September 2009 
hearing testimony.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including diabetes mellitus and malignant 
tumors, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for his diabetes mellitus type II, parathyroid 
irregularities, and colon polyps, as he believes these 
conditions are related to his active duty service.  In 
particular, he alleges that these conditions are related to 
exposure to herbicides, namely Agent Orange, which he claims 
occurred while serving in Vietnam.  During the Veteran's 
September 2009 Board hearing, he alleged that he spent 
approximately one week at the Da Nang Air Force Base in 
Vietnam in October 1965, while he was en route to China.  

The Board notes at the outset that type II diabetes mellitus 
is the only disorder among those claimed by the Veteran for 
which the Secretary has determined a relationship exists 
between exposure to herbicides and the disease.  38 C.F.R. 
§ 3.309(e).  However, notwithstanding the presumption, a 
claimant can establish service connection for disability due 
to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

In order for this presumption to apply for type II diabetes 
mellitus, the Veteran must first establish service in Vietnam 
during the applicable period.  After careful consideration, 
however, the Board has determined that the preponderance of 
the evidence establishes that that the Veteran was not 
present within the land borders of Vietnam during service.  
The Veteran's service personnel records confirm service in 
Thailand from July 1966 to May 1967.  Although Vietnam 
service from October 1965 to November 1965 had previously 
been noted on these records, this service has been crossed 
out.  His service treatment records from December 1965 show 
treatment at the Kung Kuan Air Base in Taiwan, but do not 
confirm his presence in Vietnam.  A records inquiry yielded 
no conclusive determination as to whether the Veteran served 
in Vietnam.  In sum, the Veteran's service treatment and 
personnel records do not corroborate the Veteran's account of 
service in Vietnam in 1965.  

Furthermore, the Board has determined that the Veteran has 
not provided sufficient detail to warrant further inquiry 
into confirming service in Vietnam.  During the Board 
hearing, the Veteran stated he was deployed in October 1965.  
He did not remember the length of his stay at Da Nang, but 
believes it was approximately a week.  It is apparent from 
this reported history that the Veteran does not have any 
precise recollection of the specific dates of the flights to 
and from Vietnam.  As the Veteran has not provided any 
specific dates as to his time of arrival and departure in 
Vietnam, the Board finds that any further search would likely 
be futile.  Therefore, as service in Vietnam has not been 
established, service connection for diabetes mellitus type II 
on a presumptive basis is not warranted.

The Board acknowledges that while the Veteran has been 
awarded the Vietnam Service Medal, this medal is also awarded 
to those who served in Thailand in direct support of 
operations in Vietnam, such as the Veteran.  See U.S. Dep't 
of Defense Manual of Military Decorations and Awards, 
Appendix D at D-20, July 1990.  Moreover, the United States 
Court of Appeals for the Federal Circuit in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), recently reserved a decision 
of the United States Court of Appeals for Veterans Claims, 
which had reversed a decision of the Board that had denying 
service connection for diabetes mellitus where the only 
evidence of exposure to herbicides was receipt of the Vietnam 
Service Medal.  The Supreme Court recently denied certiorari.  
Accordingly, the Board finds that the Veteran's receipt of 
the Vietnam Service Medal does not constitute evidence of 
service in the Republic of Vietnam for the purpose of 
satisfying the presumption of exposure to herbicides.  

The Board also notes that while the Veteran's personnel 
records establish service in Thailand, he has not alleged 
exposure to Agent Orange while serving there.  Therefore, no 
further development in accordance with VA's procedures in 
cases where a Veteran alleges herbicide exposure in Thailand 
is needed here.

With respect to whether service connection is warranted for 
the Veteran's diabetes mellitus on any other basis, the Board 
notes that there is no medical evidence suggesting that the 
disorder was present in service or within one year following 
the Veteran's discharge from service.  Private medical 
records do not show a diagnosis of the condition until 1998, 
approximately 25 years after the Veteran's discharge from 
service.  These private medical records as well as VA 
outpatient treatment records from 2007 indicate that the 
Veteran is receiving treatment and taking medication for this 
condition.  However, none of these records relate the 
Veteran's diabetes mellitus to service or in-service exposure 
to Agent Orange.

The Board acknowledges that VA outpatient treatment records 
indicate that the Veteran gave a personal history of exposure 
to Agent Orange and was afforded an Agent Orange examination 
consult in February 2007.  However, these records do not 
provide a link between the any potential exposure and his 
diabetes diagnosis. 

With regard to the Veteran's claimed parathyroid 
irregularities and colon polyps, the Board likewise notes 
that there is no indication that the Veteran ever complained 
or was treated for these disabilities while in service.  An 
August 1972 separation examination noted no abnormalities 
with respect to these conditions. 

Post-service medical records contain a private colonoscopy 
report from August 2003 evidencing two large colon polyps.  
As for the Veteran's parathyroid condition, private medical 
records from the Riverside Hospital from 1986 indicate that 
the Veteran was diagnosed with hyperparathyroidism at that 
time.  These records also indicate that in May 1986, the 
Veteran underwent excision parathyroid adenoma surgery.  
However, these records likewise do not suggest that these 
conditions are related to service or to in-service exposure 
to Agent Orange.

In sum, there is no evidence linking the Veteran's claimed 
disorders to service.  Consequently, the Board does not find 
that the competent medical evidence of record supports the 
Veteran's claims.  Currently, the only evidence of record 
supporting the Veteran's claims is his own lay opinion as set 
forth in his Board hearing testimony.  As noted above, 
however, the Veteran has not alleged continuity of 
symptomatology of any of these disorders since service; 
rather, all were first reported as becoming manifest many 
years after such service.  The Veteran, moreover, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for type II diabetes 
mellitus, parathyroid irregularities and colon polyps, all 
claimed as due to Agent Orange exposure, and these claims 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus type 
II, claimed as secondary to exposure to herbicides, is 
denied.

Entitlement to service connection for parathyroid 
irregularities, claimed as secondary to exposure to 
herbicides, is denied.

Entitlement to service connection for colon polyps, claimed 
as secondary to exposure to herbicides, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


